Section 10, Article VIII of our Constitution, as far as material here, read prior to the election of November, 1946, as follows:
"A County Attorney shall be elected by the qualified voters of each county who shall hold his office for a term of two years."
This is exactly equivalent in meaning to saying:
"A County Attorney shall be elected by the qualified voters of each county. He shall hold office for a term of two years."
The amendment proposed by the Legislature and passed by the people did not affect the method of selecting the *Page 345 
County Attorney. That still remained by the process of election. It simply operated on the term increasing it from two to four years.
While the amendment became a part of the Constitution when a majority of the electors voted for it, the date when it became operative was January 1, 1947. Certainly this was permissible and such operative date was a part of the amendment voted on even though there was not printed on the cards that part of the proposed amendment. The constitutional steps required to place the complete proposed amendment on the ballot were complied with, and that is all that is necessary.
The amendment was self-executing and prospective. It operated on the term of office changing it from two to four years. It applied to all terms of office of county attorneys which came into being after January 1, 1947. This is the plain common sense reason for making the amendment operative January 1st. The first term which came into being after January 1, 1947, was the one beginning January 6, 1947. The Constitutional amendment therefore in effect said that the individuals elected respectively for that term and the terms thereafter should serve for four years.
Mr. Morrissey, who was elected to fill the term which came into being after January 1, 1947, may occupy the office until the first Monday in January, 1951. A term may be shortened, lengthened or abolished by the Constitution even though it cuts off the office or part of the term of an incumbent.
Under my theory of the purpose and efficacy of the amendment to Section 10, Article VIII of our Constitution now under consideration, terms of county attorneys beginning after January 1, 1947, were made four years and the term beginning January 6, 1947, to which Mr. Morrissey was elected will last until noon of the First Monday of January, 1951, without aid of any statute. The amendment to the statute appears to me to implement the constitutional amendment as I interpret it. The four year term occupied by Morrissey will expire at noon of the first Monday in *Page 346 
January, 1951. The amendment to Section 19-13-6, U.C.A. 1943, provides for an election of a new county attorney who will succeed Morrissey as incumbent on the first Monday in January, 1951, in November, 1950. Had the Legislature failed to amend the statute the result would be the same. The constitutional amendment, without more, accomplished the substituting of a four year term which commenced January 6, 1947, for the two year term. Failure on the part of the legislature to amend the statute could not defeat the constitutional amendment. In the case at bar the statutory amendment actually implemented and fitted in with the constitutional amendment.
What I have said in this opinion seems to be in accord with one basis for the main opinion. But what I conceive to be a simple and natural solution of the problem at hand seems to have become somewhat complicated. It is for this reason that I prefer to state the reasons for my concurrence in the result. *Page 347